Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electric device with dual batteries stepped down to different power outputs”, or the like.
The abstract of the disclosure is objected to because the first line includes “Provided is” and part numbers, e.g. “(11)”, please remove these items. 
Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claims 1-4 (buck/stepping down of Claim 1, along with the State of charge determinations for the battery-to-battery charging of Claims 3 & 4) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claims 3 & 4 objected to because of the following informalities: 
In Claim 3, the applicant describes “battery capacity”, while in Claim 4 the applicant claims “capacity rate”. The examiner would like the applicant to clarify for the record whether these limitations refer to the state of charge (SOC, % of full charge, see ¶[29] of the specification, which is somewhat more informative, but not explicitly clear). For purposes of examination, the examiner will assume these terms refer to the SOC.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (USPGPN 20150214770).
Independent Claim 1, Chen discloses an electric device (Figs. 1-3, esp. 1) incorporating a first rechargeable battery (105B, 8V, see ¶’s [17, 19]) and a second rechargeable battery that is lower, in a full charge voltage, than the first rechargeable battery (105A, see ¶’s [17-19 & 21-23, esp. 17-19], 4V), comprising: a first power source circuit stepping down a voltage output by the first rechargeable battery to a first voltage and outputting the first voltage (115A, see ¶[19], 5V); and a second power source circuit stepping down a voltage output by the second rechargeable battery to a second voltage that is lower than the first voltage and outputting the second voltage (110, 110A, called a buck converter, 1V, ¶[18]).
Dependent Claim 2, Chen discloses a rechargeable circuit performing inter-battery charging between the first rechargeable battery and the second rechargeable battery (120, see ¶’s [21, 22, esp. 22] describes providing power between them).
Dependent Claim 3, Chen discloses a control circuit determining whether or not to require the inter-battery charging in accordance with a battery capacity of the first rechargeable battery and a battery capacity of the second rechargeable battery (¶[22] describes transferring power to an empty battery [either 105A or 105B] from implicitly a non-empty battery [other]).
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen (USPGPN 20150214770) in view of Kaita et al (USPGPN 20100019729)
Claim 4, Chen discloses/teaches the control circuit determines whether or not to require the inter-battery charging in accordance with a difference between a capacity rate of the first rechargeable battery and a capacity rate of the second rechargeable battery (assuming the applicant means if there is a difference between the values, then ¶[22] describing one battery is empty, and implicitly describing one battery having some power to charge the other would meet it, if the applicant meant the difference is compared to some threshold, then that limitation is not explicitly disclosed by Chen).
Kaita teaches the comparison of the state of charge (see Claim objection) between the two batteries with a threshold to determine whether to provide charge from one battery to another (see Figs. 16-19, esp. 16, for the step of the comparison of the SOC’s, while Figs. 1 & 17 demonstrates a similar structure to Chen). One having ordinary skill in the art understands that it would only make sense to transfer power between the batteries if the difference was above a threshold, because otherwise it would lead to power waste and would likely only lead to constant power transfer between them as there would likely be some overshoot every time a correction is attempted, which a threshold for the difference would prevent. Thus, this threshold provides improved power efficiency.
It would have been obvious to a person having ordinary skill in the art to modify Chen with Kaita to provide improved power efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859